584 F.2d 109
Martin Rodriguez SANCHEZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 78-2604

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 17, 1978.
Martin Rodriguez Sanchez, pro se.
Jamie C. Boyd, U. S. Atty., Le Roy Morgan Jahn, W. Ray Jahn, Asst. U. S. Attys., San Antonio, Tex., for respondent-appellee.
Appeal from the United States District Court for the Western District of Texas.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM:


1
This is an appeal from denial of relief under § 2255.  The appellant testified under oath that there was no plea bargain.  Without supporting evidence of any kind he now asserts there was.  This is not sufficient.  Matthews v. U. S.,  533 F.2d 900 (CA5, 1976), Cert. denied, 429 U.S. 1121, 97 S.Ct. 1156, 51 L.Ed.2d 571; Dugan v. U. S., 521 F.2d 231 (CA5, 1975).


2
The court was not required to enter findings that defendant would not benefit from the YCA.  Brown v. U. S., 551 F.2d 619 (CA5, 1977); Mitchell v. U. S.,  547 F.2d 875 (CA5, 1977); U. S. v. Gamboa-Cano, 510 F.2d 598 (CA5, 1975).  We cannot say that in imposing sentence the judge abused his discretion or considered improper factors.  After this court's decision in U. S. v. Cavazos, 530 F.2d 4 (CA5, 1976), concerning appellant's codefendant, the district court on remand re-sentenced Cavazos to the same sentence previously given him, which is the same sentence given to appellant.  This court affirmed Cavazos's re-sentence.  U. S. v. Cavazos, No. 76-2777, 12/23/76 (unpublished opinion).



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I